Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1.       This Office Action is in response to the communication filed on July 16, 2019, which paper has been placed of record in the file.
2.           Claims 1-31 are pending in this application. 



Information Disclosure Statement
3.        The information disclosure statements (IDS) submitted on September 11, 2019 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.




Claim Rejections - 35 USC § 101
4.        35 U.S.C. 101 reads as follows: 
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


            Note: Examiner points Applicant to the 2019 Revised Patent Subject Matter Eligibility Guidance (2019 PEG).

5.      Claims 1-31 are rejected under 35 U.S.C. 101 because the claim invention is directed to a judicial exception (i.e., law of nature, natural phenomenon, or abstract idea) without significantly more.
             Independent claim 1, which is illustrative of the all independent claims and analyzing as the following:
         Step 1: Statutory Category? (is the claim(s) directed to a process, machine, manufacture or composition of matter?). Yes. The claim recites a method and, therefore, is a process.
           Step 2A - Prong 1: Judicial Exception Recited? (is the claim(s) recited a judicial exception (an abstract idea enumerated in the 2019 PEG, a law of nature, or a natural phenomenon). Yes. The claim recites the following limitations: receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, and initiating notification to the user regarding to the change to the KPI, which is a method of organizing human activity (managing personal behavior or relationships or interactions between people including social activities, teaching and following rules or instructions), then it falls within the “Organizing human activity” grouping of abstract idea. Moreover, the claim recites the following limitations of receiving data regarding operation of an enterprise, generating the KPI based on the data, accessing a rate of change of the KPI, determining material of the KPI to a user, determining whether to notify the user regarding the change to the KPI, and initiating notification to the user regarding to the change to the KPI…, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitations in the mind but for the recitation of generic computer components. That is, other than reciting “a processor”, nothing in the claim elements preclude the steps from practically being performed in the mind. The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, if a claim limitation, under its broadest reasonable interpretation, covers performance of the limitation in the mind, then it falls within the “Mental Processes” grouping of abstract ideas. Accordingly, the claim recites an abstract idea. 
             Step 2A - Prong 2: Integrated into a Practical Application? (is the claim(s) recited additional elements that integrate the exception into a practical application of the exception). No. This judicial exception is not integrated into a practical application. In particular, the claim recites the additional elements of a processor and a data store, and using the processor to perform receiving, generating, accessing, determining, and initiating steps. The processor is recited at a high-level of generality (i.e., as a generic computing device performing a generic computer function of receiving, generating, accessing, determining, and initiating steps) such that it amounts no more than mere instructions to apply the exception using generic computer components. Each of the additional limitations is no more than mere instructions to apply the exception using generic computer components (the processor). The combination of these additional elements is no more than mere instructions to apply the exception using a generic “receiving data regarding operation of an enterprise and initiating notification to the user regarding to the change to the KPI”, which are recited at a high level of generality (i.e., as a general means of receiving and transmitting data), which is a form of insignificant extra-solution activity. Each of the additional limitations is no more than mere instructions to apply the exception using a generic computer component (the computer). The combination of these additional elements is no more than mere instructions to apply the exception using a generic computer component. Accordingly, even in combination, these additional elements do not integrate the abstract idea into a practical application because they do not impose any meaningful limits on practicing the abstract idea. Accordingly, the claim is directed to an abstract idea. 
	Step 2B: Claim provides an Inventive Concept? (is the claim(s) recited additional elements that amount to an inventive concept (aka “significantly more”) than the recited judicial exception). No. As discussed with respect to Step 2A Prong Two, the additional elements in the claim amount to no more than mere instructions to apply the exception using a generic computer component. The same analysis applies here in 2B, i.e., mere instructions to apply an exception on a generic computer cannot integrate a judicial exception into a practical application at Step 2A or provide an inventive concept in Step 2B.
           Under the 2019 PEG, a conclusion that an additional element is insignificant extra-solution activity in Step 2A should be re-evaluated in Step 2B. Here, the limitations “receiving data regarding operation of an enterprise and initiating notification to the user regarding to the change to the KPI” were considered to be extra-solution activity in Step Symantec, TLI, and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicate that mere collection or receipt of data over a network is a well‐understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). Accordingly, a conclusion that receiving and transmitting data is well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, the limitations of “receiving data regarding operation of an enterprise and initiating notification to the user regarding to the change to the KPI” do not providing any improvements to the computer functionality, improvements to the plurality of sensors, they are just merely used as general means for collecting information, they do not amount to an inventive concept. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The Berkheimer Memorandum mandates that an additional element (or combination of elements) is not well-understood, routine or conventional unless the examiner finds, and expressly supports a rejection in writing with, one or more of the following: 
           (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional element(s); 

           (3) a citation to a publication that demonstrates the well-understood, routine, conventional nature of the additional element(s); or 
           (4) a statement that the examiner is taking official notice of the well-understood, routine, conventional nature of the additional element(s), which satisfies the requirements set forth in MPEP § 2144.03. 
            In this case, the present Specification described in paras [0035], [0042], [0109] and [0110] of using conventional microprocessor and general-purpose computer to perform the method. Thus, the applicant provides (1) a citation to an express statement in the specification or to a statement made by an applicant during prosecution that demonstrates the well-understood, routine, conventional nature of the additional elements. 
         Berkheimer Option 2, the courts have recognized the following computer functions as well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
          Computer Functions recited at a high-level of generality:
          i. Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe).
          ii. Performing repetitive calculations (Flook, Bancorp).
          iii. Electronic recordkeeping (Alice Corp, Ultramercial).
          iv. Storing and retrieving information in memory (Versata Dev. Group, Inc., OIP).
Content Extraction and Transmission, LLC).
           Accordingly, a conclusion that the “receiving data regarding operation of an enterprise and initiating notification to the user regarding to the change to the KPI” are well-understood, routine, conventional activity is supported under Berkheimer Option 2. Moreover, The limitations of “receiving data regarding operation of an enterprise and initiating notification to the user regarding to the change to the KPI”,  which do not amount to significantly more than the abstract idea they do not provide any improvements to another technology or technical field, improvements to the functioning of the computer, improvements to the plurality of sensors, they just merely used as general means for collecting data, they do not amount to an inventive concept, and because they well understood, routine, and conventional functions when they are claimed in a merely genetic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. It is similar to other concepts that have been identified by the courts, such as Receiving or transmitting data over a network (Symantic, TLI Communications, OIP Techs, buySafe). Therefore, the claims do not amount to significantly more than the abstract idea. For these reasons there is no inventive concept in the claim, and thus the claim is not patent eligible.
         The dependent claims do not add limitations that meaningfully limit the abstract idea. For example, Claim 2 recites at an input device, receiving user input; Claim 3 recites determining whether the KPI is likely to be of interest to the user…; Claim 4 recites generating materiality score…, and determining the materiality score exceeds a threshold; Claim 6 recites obtaining an ordinary rate of change…, comparing the rate of Berkheimer Option 2 above). Therefore, the dependent claims do not impart patent eligibility to the abstract idea of the independent claim. The dependent claims rather further narrow the abstract idea and the narrower scope does not change the outcome of the two part Mayo test. Narrowing the scope of the claims is not enough to impart eligibility as it is still interpreted as an abstract idea, a narrower abstract idea. Therefore none of the dependent claims alone or as an ordered combination add limitations that qualify as significantly more than the abstract idea. 
          Regarding independent claims 12 and 22 Alice Corp. establishes that the same analysis should be used for all categories of claims. Therefore, independent claim 12 directed to medium, independent claim 22 directed to a system, are also rejected as ineligible subject matter under 35 U.S.C. 101 for substantially the same reasons as independent method claim 1. 
          Accordingly, claims 1-31 are not draw to eligible subject matter as they are directed to an abstract idea without significantly more and are rejected under 35 USC § 101 as being directed to non-statutory subject matter.







  Claim Rejections - 35 USC § 102
6. 	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


7.     Claims 1-31 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Venkitapathi  et al. (hereinafter Venkitapathi, US 2018/0123909).
             Regarding to claim 1, Venkitapathi discloses a method for indicating change to a key performance indicator (KPI), the method comprising:
             at a data store, receiving data regarding operation of an enterprise (para [0018], an auto-learning performance system for dynamically managing performance indicators for an enterprise to address goals of facility management operations. The auto-learning performance system integrates operation data associated with an enterprise received from one or more sources and an indicator management database. The auto-learning performance system then derives one or more Key Performance Indicators (KPIs), one or more thresholds and one or more metrics. Further, the auto-learning performance system assesses the KPIs and provides insights to a user); 
            at a processor, generating the KPI based on the data (para [0020], the auto-learning performance system 100 derives one or more Key Performance Indicators (KPIs), one or more thresholds and one or more metrics based on the integrated data. Then, the auto-learning performance system 100 determines one or more factors affecting the one or more KPIs and the one or more thresholds); 
            at the processor, assessing a rate of change of the KPI (para [0041], the assessing module 217 assesses changes detected in the patterns. Here, historical data is considered for assessing changes in the patterns. Further, future patterns and issues can be forecasted based on the assessment of the patterns and change of patterns of historical data. In an embodiment, the patterns are detected by a pattern detector and change of the patterns are detected by a change detector. Further, the future patterns and issues can be forecasted using a forecaster. In an embodiment, the historical data represents all types of data determined and collected by the auto-learning performance system 100); 
            at the processor, determining materiality of the KPI to a user (para [0045], the navigation builder creates a framework for UI based navigation. The navigation builder helps navigate between each of the framework for choosing the one or more KPIs. In an embodiment, the profiler uses information on type of user profiles and segregates navigation framework and views based on the profiles. In an embodiment, the algorithm tuner fine-tunes algorithms used for dynamically managing performance indicators based on the patterns, changes and issues predicted by the pattern detector, the change detector and the forecaster); 
            at the processor, based on the rate of change of the KPI and further based on the determination of materiality of the KPI to the user, determining whether to notify the user regarding the change to the KPI (para [0055], Alarms may be separately enabled to alert the users when a particular indicator crosses designated limits or thresholds. Apart from indicator profile, the publisher 322 also enables the user to see the impact of the problem and provides the user with multiple options to resolve the issue. The resolutions are provided with weightage and time of expected time of resolution and appropriate costs and benefits associated to each. Notifications are provided to the to in-store teams and may be correlated with vendor site visits to improve resolution time); and 
            at the processor, responsive to the determination indicating that the user should be notified, initiating notification to the user regarding the change to the KPI (para [0024], the auto-learning performance system 100 may notify the user using the notification unit 103 when an alert is generated in the system. The notification may be a visual notification, an audio notification etc.).
             Regarding to claim 2, Venkitapathi discloses the method of claim 1, wherein determining materiality of the KPI to the user comprises, at an input device, receiving user input selecting the KPI to be followed (para [0046], The auto-learning performance system 100 provides the option to the user for providing goals for developing KPIs. The auto-learning performance system 100 can either receive a specific input based on need or as a choice from default options provided for different types of establishment/facilities).
Regarding to claim 3, Venkitapathi discloses the method of claim 1, wherein determining materiality of the KPI to the user comprises determining whether the KPI is likely to be of interest to the user (para [0050], KPI selector 307 is the first module of the analytics engine-1 306. Based on the operations data 205, the KPI selector 307 identifies goals of the user (Key Goal Indicators), prioritizes the KGIs and then maps the indicators (KPIs) to the KGIs. The KPI Selector 307 is a dedicated unit of the deriving module 213. The KPI selector 307 selects the one or more KPIs from the database 101).
              Regarding to claim 4, Venkitapathi discloses the method of claim 3, wherein determining materiality of the KPI to the user comprises:
            generating a materiality score based on one or more prior user actions involving the KPI (para [0020], the auto-learning performance system 100 derives one or more Key Performance Indicators (KPIs), one or more thresholds and one or more metrics based on the integrated data. Then, the auto-learning performance system 100 determines one or more factors affecting the one or more KPIs and the one or more thresholds); and
           determining that the materiality score exceeds a threshold (para [0039], the matrix creation module 215 creates a comparability matrix based on the one or more factors affecting the one or more KPIs and the one or more factors affecting performance of the one or more thresholds).
           Regarding to claim 5, Venkitapathi discloses the method of claim 4, further comprising, at an input device, receiving user input comprising the one or more prior user actions;
It provides flexibility to the user to navigate through different KPIs. The idea behind the navigation is to give critical information and possible causes in the beginning, but the choice of which aspect to be attacked/validated is left to the user);
           selecting a collection of KPIs including the KPI to be viewed; and requesting information regarding the KPI (para [0053], The user can also flag an event when the event is critical, so that similar events can be reported hence forth. A follow up loop may also be generated for the event identified, to track improvement or resolution. An event created in one place can also be used to monitor/implement findings for another place/object with similar characteristics).
           Regarding to claim 6, Venkitapathi discloses the method of claim 1, further comprising:
           obtaining an ordinary rate of change, over time, of the KPI and/ or a KPI element incorporated into the KPI (para [006, The change detector 314 is used to analyze changes in the patterns detected by the pattern detector 313. A change in this context refers to a one-time change of state that occurs in a system/object, post which the pattern changes till the time another such change occurs); and
            comparing the rate of change with the ordinary rate of change (para [0060], The objects can also be compared and grouped based on patterns and made available to the users by the publisher 322. A pattern change can be both in quantum and order of occurrence and can differ based on multiple factors, which are identified through multiple iterations in this process);
This gives insight on what causes efficiency and can be replicated for inefficient systems. Any unexplainable change in pattern is highlighted and notified to the user).
             Regarding to claim 7, Venkitapathi discloses the method of claim 6, wherein obtaining the ordinary rate of change comprises:
             comparing historical values of the KPI or KPI element with a plurality of models to ascertain whether each of the models has at least a threshold level of accuracy (para [0056], Further options are provided to the user for viewing historical trends classified by different factors and combinations like periodicity (hourly, daily, weekly, monthly etc.), by type of day (Sun, Mon, etc.) by date (1-31), seasonality, festive days, promotions etc. So a report can be generated for 13:00 hours for each Sunday of month and so on); and
             fitting all models of the plurality of models with at least the threshold level of accuracy to the KPI or KPI element (para [0051], The KPI fine-tuner 308 identifies the metrics, identifies calculation algorithm for each metric, determines thresholds and fine-tune the thresholds based on operations data 205 and feedback from the output of algorithms from Analytics Engine 2 312. The KPI fine-tuner 308 forms a part of the fine-tuning module 218).
             Regarding to claim 8, Venkitapathi discloses the method of claim 6, wherein obtaining the ordinary rate of change comprises:
             deconstructing the KPI into one or more of the KPI elements, each of which comprises at least part of the data, or of intermediate data obtained from the data (para  a method for creating comparability matrix. Once the factors and their impact is established, groups of KPI objects-factor combinations are converted into a comparability matrix, which states that if two objects have to be compared for a particular indicator, which factor needs to be normalized. Each KPI-object group is referred to as a cluster); and
            fitting a model to the one or more KPI elements (para [0031], the pattern data 209 includes individual data points and indicators, combination of data points and indicators, deviations from expected values, patterns of cause, patterns of issue resolution, patterns of use of indicators, outputs of machine learning algorithms etc.).
            Regarding to claim 9, Venkitapathi discloses the method of claim 6, wherein obtaining the ordinary rate of change comprises:
            pre-processing the KPI and/or the KPI element by carrying out one or more selections from the group consisting of: linear transformation; wins prizing; Fourier transformation; standardization; and normalization (para [0096], The normalization of indicators is performed for enabling relative comparison with similar indicators across the enterprise 104. This step occurs in the normalizer 309. Normalization is a complex process and involves defining objective of normalization, grouping factors for each objective, creating comparability matrix, normalizing data and dynamic feedback based normalization); and
           fitting a model to the KPI and/or the KPI element (para [0057], Analytical engine-2 312 works along with the analytical engine 1 306 to manage the one or more KPIs of the enterprise 104. The primary objective of analytical engine-2 312 is to run algorithms to identify causes of issues, patterns, changes and forecast events to dynamically adapt the indicators to different situations. The analytical engine-2 312 uses dynamic adapting process for maintaining diagnostic efficiency and continuous improvement).
           Regarding to claim 10, Venkitapathi discloses the method of claim 6, wherein obtaining the ordinary rate of change comprises:
            preliminarily analyzing the KPI and/ or the KPI element by carrying out one or more selections from the group consisting of: normality detection; serial autocorrelation; stationarity; co-integration; noise reduction; timer-series decomposition; time-frequency analysis; and spectral density estimation (para [0057], Analytical engine-2 312 works along with the analytical engine 1 306 to manage the one or more KPIs of the enterprise 104. The primary objective of analytical engine-2 312 is to run algorithms to identify causes of issues, patterns, changes and forecast events to dynamically adapt the indicators to different situations. The analytical engine-2 312 uses dynamic adapting process for maintaining diagnostic efficiency and continuous improvement); and
             fitting a model to the KPI and/or the KPI element (para [0063], The algorithm tuner 316 changes thresholds, fine-tunes algorithms used in the analytical engine-2 312 based on the patterns, changes and issues predicted by the pattern detector 313, change detector 314 and forecaster 315).
           Regarding to claim 11, Venkitapathi discloses the method of claim 1, further comprising, at a communications device, responsive to the determination indicating that the user should be notified, transmitting the notification to the user (para [0024], the auto-learning performance system 100 may notify the user using the notification unit 103 when an alert is generated in the system. The notification may be a visual notification, an audio notification etc.).
            Claims 12-21 are written in computer-readable medium and contain the same limitations found in claims 1-11 above, therefore, are rejected by the same rationale.
            Regarding to claims 22-31, Venkitapathi discloses a system for indicating change to a key performance indicator (KPI), the system comprising: a data store configured to receive data regarding operation of an enterprise; and a processor (see figure 2, Processor 203 and data 204) configured to perform the method described in claims 1-11 above, therefore, are rejected by the same rationale.



          
                                                            Conclusion
8.          Claims 1-31 are rejected.
9.      The prior arts made of record and not relied upon are considered pertinent to applicant's disclosure:
            Byrne et al. (US 2015/0310371) disclose providing spatio-temporal key performance indicators (ST-KPIs). The approach tracks metrics, such as crowd density, pertaining to a number of locations. The tracking is performed over time to develop a history of past values that correspond to the metrics.
            Kempf et al. (US 2014/0344024) disclose various communication systems may benefit from communication of (key) performance indicators ((KPIs).

             Devitt (US 2010/0077077) discloses systems and methods that make use of computer implemented technology to enable analysis of physically-performed skills, for example to enable training of a subject (such as a person, a group of persons, or in some cases groups of persons).
             Choudhary et al. (US 9,294,361) disclose one or more processing devices cause display of a graphical user interface (GUI) that includes a correlation search portion that enables a user to specify information for a key performance indicator (KPI) correlation search definition.
             Maheshwari et al. (US 2016/0103559) disclose providing a graphical user interface (GUI) for displaying and configuring adaptive or static thresholds for Key Performance Indicators (KPIs).
             Boe et al. (US 2016/0292611) disclose an automatic service monitor in an information technology environment has its operation controlled by information that, in part, define entities that perform services and define key performance indicators (KPIs) that indicate measures of performance of the services.
            Fletcher et al. (US 2016/0104093) disclose a service monitoring system (SMS) produces key performance indicator (KPI) scores that indicate the performance of a service.


          Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eric Stamber can be reached on (571) 272-6724.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NGA B NGUYEN/Primary Examiner, Art Unit 3683                                                                                                                                                                                                        
February 10, 2021